KRAMER, Associate Judge,
concurring in the result:
I believe that it is desirable to comment on the denial of the petition to establish a class action procedure.
First, under the Veterans’ Judicial Review Act, 38 U.S.C. §§ 7251-7298 (formerly §§ 4051-4098), (VJRA), the Court has the power to provide for a rule that permits class actions where the members belong to those narrow classes of petitioners who meet the jurisdictional requirements of the VJRA. Such a rule is unnecessary in light of U.S. Vet.App.R. 3(d). The Court does not have the power, however, under the VJRA, to establish a rule that permits class actions where the petitioners belong to one or more of the following groups: (1) those who are entitled to file claims with the Department of Veterans Affairs (VA), but have not yet done so; (2) those with claims presently pending before the VA (and thus without decisions of the Board of Veterans’ Appeals (BVA)); and, (3) those who have, with respect to their claims, final VA decisions (from the BVA or otherwise) over which the Court does not have jurisdiction under the VJRA.
Second, the establishment of a class action rule is unwise on the policy grounds set forth in the majority’s order.
Third, under the All Writs Act, 28 U.S.C. § 1651(a) (1988), the Court may have the power to entertain class actions in appropriate situations.